internal_revenue_service uil nos number release date cc dom fi p plr-110034-99 date legend fund fund fund fund fund fund fund fund fund fund plr-110034-99 fund fund fund fund fund fund fund fund fund fund fund fund fund fund fund plr-110034-99 fund fund fund fund fund fund fund fund fund fund fund fund fund fund fund plr-110034-99 fund fund fund fund fund fund fund fund fund advisor distributor distributor affiliate administrator state a state b dear this responds to your request dated date submitted on behalf of fund sec_1 through that the internal_revenue_service rule as follows plr-110034-99 no fund or shareholder will recognize gain_or_loss on the conversion of class a shares class b shares or class c shares to class d shares of the same fund pursuant to a proposed conversion feature each shareholder’s basis in the class d shares received on the conversion will equal the shareholder’s basis in the converted class a class b or class c shares immediately before the conversion and each shareholder’s holding_period for the class d shares received on the conversion will include the shareholder’s holding_period for the converted class a class b or class c shares provided that the shareholder held those converted shares as capital assets immediately before the conversion facts fund sec_1 through are open-end management investment companies registered under the investment_company act of u s c 80a-1 et seq as amended the act the funds are organized as state a business trusts or as state b corporations the funds have elected or intend to elect to be taxed as regulated_investment_companies rics under part i of subchapter_m of the code the funds have retained advisor to manage the business affairs of the funds to manage the investment of the funds’ assets and to provide them with administrative services advisor contracts with administrator to perform the latter duties distributor has been retained as the distributor for the funds distributor has entered into dealer agreements with distributor affiliate a broker-dealer which through its own sales organization sells shares of the funds each fund currently offers qualified investors the option of purchasing shares in four classes the classes are distinguished on the basis of distribution charges sales charges fee structures or purchase restrictions each class represents a proportionate interest in the net assets of the same portfolio of securities and has identical voting dividend and liquidation rights the funds propose to revise the current multiple class distribution system to accommodate participation in an asset allocation program under this program sponsored by advisor and distributor affiliate distributor affiliate will invest assets in class d shares of the funds plr-110034-99 distributor affiliate will invest assets of a participant in this program pursuant to an asset allocation strategy tailored to the participant’s investment objectives distributor affiliate will invest those assets in class d shares of the funds and in certain other single-class mutual funds distributor affiliate charges an annual asset allocation fee computed as a percentage of total assets under management in the program the funds propose to create a new conversion feature to permit current shareholders of a fund to acquire class d shares in exchange for class a class b and class c shares of the same fund any contingent deferred sales charge cdsc payable on class a shares or class c shares that are so converted would be waived any cdsc payable in connection with the conversion of class b shares would be carried over to the newly acquired class d shares with certain revisions the funds make the following representations the funds satisfy the requirements of sec_3 of revproc_96_47 1996_2_cb_338 groups of shares qualified groups of the funds have different arrangements for shareholder services or the distribution of shares and expenses related to these arrangements are allocated to the qualified groups of shares on behalf of which the expenses were incurred and the rights and obligations of the shareholders of each qualified_group are fixed pursuant to a multiple class plan under rule 18f of the act that has been adopted by the board_of directors for each fund law analysis sec_851 defines a ric in part as a domestic_corporation registered under the act as a management company sec_851 limits the definition of a ric to a corporation meeting certain election gross_income and diversification requirements sec_851 provides that each fund of a ric shall be treated as a separate corporation for federal_income_tax purposes sec_851 defines the term fund for this purpose as a segregated portfolio of assets the beneficial interests in which are owned by the holders of a class or series of stock of the ric that is preferred over all other classes or series in respect of such portfolio of assets plr-110034-99 sec_1036 provides that no gain_or_loss shall be recognized upon the exchange of common_stock for common_stock of the same corporation holdings based on the facts as represented we rule as follows no fund or shareholder will recognize gain_or_loss on the conversion of class a shares class b shares or class c shares to class d shares of the same fund pursuant to the proposed conversion feature each shareholder’s basis in the class d shares received on the conversion will equal the shareholder’s basis in the converted class a class b or class c shares immediately before the conversion and each shareholder’s holding_period for the class d shares received on the conversion will include the shareholder’s holding_period for the converted class a class b or class c shares provided that the shareholder held those converted shares as capital assets immediately before the conversion no opinion is expressed however as to whether any fund qualifies as a ric that is taxable under subchapter_m part i of the code further assuming a fund does so qualify no opinion is expressed as to whether dividends_paid by it are considered as dividends for purposes of computing the dividends_paid deduction under sec_561 and sec_562 this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of each fund for the taxable_year in which the proposed conversion is effected sincerely yours assistant chief_counsel financial institutions and products by william e coppersmith chief branch enclosure copy
